        Case 2:19-mc-00198-KS-MTP Document 3 Filed 01/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

NELSON L. BRUCE                                                                       PLAINTIFF

VERSUS                                             CIVIL ACTION NO. 2:19-mc-198-KS-MTP

BANK OF AMERICA, N.A., et. al.                                                     DEFENDANTS


                    ORDER TO SUBMIT FINANCIAL INFORMATION

        THIS MATTER is before the Court on Plaintiff’s Motion [2] to Proceed in forma

pauperis. Plaintiff has submitted some financial information, but it is neither comprehensive nor

clear. For example, Plaintiff represents that he does not have any income, but does have

expenses. Plaintiff does not explain how he pays for his necessities. Plaintiff also lists “alleged

debt,” but does not identify any real property as an asset.

        Plaintiff is directed to complete and return the attached long form financial affidavit by

January 16, 2020 in order that Court will have sufficient information to fairly assess Plaintiff’s

financial status. Failure to comply with orders of this Court may result in the dismissal of this

case.

        SO ORDERED, this the 2nd day of January, 2020.

                                              s/Michael T. Parker
                                              United States Magistrate Judge
